 

Tompkins Financial Corporation 10-Q [tmp-10q_093016.htm] 

 

Exhibit 10.1

 

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

This Supplemental Executive Retirement Agreement (the “Agreement”) is entered
into effective November 9, 2016 by Tompkins Financial Corporation, with offices
at 110 The Commons, Ithaca, New York 14851, and ___________________________,
residing at ___________________________________ (the “Executive”).

 

PREAMBLE

 

The principal objective of this Agreement is to provide a supplemental
retirement benefit due to the freezing of the Tompkins Financial Corporation
Retirement Plan (“Retirement Plan”) for those executives who affirmatively waive
participation in the 2015 Tompkins Financial Corporation 2015 Defined
Contribution Plan (the “Defined Contribution Plan”). The Executive expressly
acknowledges that his execution of this Agreement constitutes good and valuable
consideration for waiving participation under the Defined Contribution Plan.

 

SECTION 1.
DEFINITIONS

 

1.1            “Board of Directors” means the Board of Directors of Tompkins
Financial Corporation.

 

1.2            “Committee” means the Compensation Committee of the Board of
Directors, which has been given authority by the Board of Directors to
administer this Agreement.

 

1.3            “Company” means Tompkins Financial Corporation.

 

1.4            “Determination Date” means the first payment date of the benefit
under this Agreement.

 

1.5            “Retirement Benefit Freeze” has the meaning set forth in Section
2.1.

 

1.6            “Separation from Service” means the Executive’s termination of
active employment, whether voluntary or involuntary, other than by death or
leave of absence with the Company or affiliate(s), within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (“Code”), and
the treasury regulations thereto, as they may be amended from time to time.

 

1.7            “Surviving Spouse” means the spouse of the Executive, if any,
named at or prior to his Separation from Service on his ‘Form of Benefit and
Beneficiary Designation Form’, surviving on the date of death of the Executive;
provided, however, that if the Executive, as of the date of Executive’s death,
is no longer married to the person so designated, then such person is not a
Surviving Spouse for purposes of this Agreement.

 

The masculine gender, where appearing in this Agreement, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates the contrary. For purposes of complying with Section
409A of the Code, it is acknowledged that no benefit payments may be made under
this Agreement prior to the Executive’s termination of employment with the
Company, that the payment of benefits pursuant to this Agreement may not be
accelerated by the Company or the Executive, and that there are no elections
provided under the Agreement to defer compensation or to delay a payment of
benefits.



 



 1

 

 



SECTION 2.
ELIGIBILITY FOR BENEFITS

 

2.1            Eligibility. The Board of Directors may determine, in its sole
discretion, that the Executive should cease to continue accruing retirement
benefits under this Agreement (a “Retirement Benefit Freeze”) and in such event
the Board of Directors shall notify the Executive in writing of such
determination. Such determination shall not reduce the then accrued retirement
benefit of the Executive under this Agreement, as follows.

 

SECTION 3.
AMOUNT AND FORM OF RETIREMENT BENEFIT

 

3.1            Retirement Benefit. The monthly retirement benefit amount payable
by the Company under this Agreement shall equal (a) the hypothetical monthly
benefit, in the form of benefit elected under this Agreement, payable on the
Determination Date under the Retirement Plan as if it had not been frozen
effective July 31, 2015, less (b) the monthly Retirement Plan benefit, in the
form of benefit elected under this Agreement, payable as of the Determination
Date and less (c) the monthly annuity derived from the 2015 plan year
contribution to the Defined Contribution Plan payable on the Determination Date,
using generally accepted actuarial principles based on the elected form of
benefit under this Agreement, and assuming no investment return on the 2015
contribution.

 

The monthly benefit payable hereunder shall be paid, pursuant to the Executive’s
election, from among the forms of benefit available under the Retirement Plan
upon the later of age 55 and a Separation from Service. The Executive’s election
shall be made in writing upon execution of this Plan document. In the event that
the Executive has elected a joint and survivor form of benefit under this
Agreement and there is no spouse on the Determination Date, the elected form of
benefit shall be payable in a single life annuity. If the form of benefit
payable provides for a monthly annuity payment, such monthly benefit shall be
payable by the Company on the first day of each calendar month beginning with
the first day of the calendar month following the Executive’s Separation from
Service through and including the month of the Executive’s death. Any lump sum
payment shall be payable within ninety (90) days following the Executive’s
Separation from Service. In the event the Executive is determined to be a
“specified employee” as such term is defined in Treasury Regulations
§1.409A-1(i), then any monthly benefit otherwise payable on or before the date
which is six (6) months after the Executive’s termination of employment date
shall be delayed until the earlier of the Executive’s date of death or the date
which is six (6) months after the Executive’s termination of employment date;
provided, however, that such delay is only required for benefits constituting
nonqualified deferred compensation under Code Section 409A, and the delay will
apply only to those benefits that are not exempt from Code Section 409A. Any
such delayed payments shall be accumulated and paid in a lump sum and payments
thereafter will be made as scheduled in accordance with this Section 3.1.

 



 2

 

 

3.2            Death Benefit.

 

  (a)             Upon the death of the Executive prior to a Separation from
Service, the Executive’s Surviving Spouse, if any, shall be entitled to a
monthly death benefit amount payable by the Company under this Agreement equal
to (a) the hypothetical monthly death benefit payable to the Surviving Spouse on
the Determination Date under the Retirement Plan as if it had not been frozen
effective July 31, 2015, less (b) the monthly death benefit payable to the
Surviving Spouse as of the Determination Date and less (c) the monthly life
annuity, based on the life of the Surviving Spouse, derived from the 2015 plan
year contribution to the Defined Contribution Plan payable on the Determination
Date, using generally accepted actuarial principles and assuming no investment
return on the 2015 contribution.

 

  (b)            Upon the death of an Executive on or after Separation from
Service the benefit payable to the beneficiary shall be based on the form of
elected benefit under this Agreement.

 

SECTION 4.
MISCELLANEOUS

 

4.1            Termination and Amendment. The Committee may, in its sole
discretion suspend or amend this Agreement at any time or from time to time, in
whole or in part; provided, however, that no suspension or amendment of this
Agreement will, without the written consent of the Executive or the Surviving
Spouse (if the Executive is not then living), reduce the Executive’s right or
the right of the Surviving Spouse to receive or continue receiving a benefit
accrued at the time of the suspension or amendment in accordance with this
Agreement. The Parties agree that a Retirement Benefit Freeze, as described in
Section 2.1, shall not be deemed a reduction of rights requiring consent
hereunder. A suspension of this Agreement shall not result in the acceleration
of any benefit provided pursuant to this Agreement except as permitted in
connection with a plan termination satisfying the conditions set forth in
Treasury Regulations §1.409A-3(j)(ix), where the Committee decides to accelerate
such benefit in accordance with the requirements of such regulation.

 

4.2            No Employment Agreement. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Company or its
subsidiaries, nor will it interfere with the right of the Company or its
subsidiaries to discharge or otherwise deal with the Executive without regard to
the existence of this Agreement.

 

4.3            Unfunded Arrangement. The benefits under this Agreement are
unfunded, and the Company will make benefit payments solely on a current
disbursement basis from the Company’s general assets. Notwithstanding anything
herein to the contrary, the Executive, and the Executive’s Surviving Spouse, if
any, shall have the status of general unsecured creditors of the Company.

 

4.4            Assignment. To the maximum extent permitted by law, no benefit
under this Agreement shall be assignable or made subject by Executive in any
manner to alienation, sale, transfer, claims of Executor’s creditors, pledge,
attachment or encumbrances of any kind.

 



 3

 

 

4.5            Rules. The Committee may adopt rules and regulations to assist it
in the administration of this Agreement. This Agreement shall be administered
and construed entirely in the discretion of the Committee and the Board of
Directors, as applicable.

 

4.6            Information. The Executive shall receive a copy of this Agreement
and the Committee will make available for inspection by the Executive a copy of
any rules and regulations used by the Committee in administering this Agreement.

 

4.7            Controlling Law. This Agreement is established under and will be
construed according to the laws of the State of New York, without regard for
principles of conflicts of law. Notwithstanding the foregoing, this Agreement
shall be construed consistent with the requirements of Code §409A, the
regulations promulgated thereunder and other official guidance relating thereto
such that the operation or terms of this Agreement do not result in the
inclusion in income of any amount under such Code provision. For purposes of
this Agreement, any term hereunder relating to the Executive’s termination of
employment, the Executive terminating employment, the Executive being terminated
or similar expression shall be deemed to refer to a separation from service, as
defined in Treasury Regulations §1.409A-1(h). If an amount is to be paid under
this Agreement in two or more installments, each installment shall be treated as
a separate payment for purposes of Code Section 409A.

 

4.8            Legal Expenses. The Company shall pay, upon request and
documentation thereof (and not later than ninety (90) days after receipt of such
request and documentation), all reasonable legal fees and expenses which the
Executive/Surviving Spouse may incur as a result of the Company contesting the
validity or enforceability of any provision of this Agreement or any claim by
the Executive/Surviving Spouse under this Agreement; provided, however, that
such request is made and supporting documentation provided to the Company by the
Executive/Surviving Spouse within ninety (90) days after incurring the expense,
and provided further, the Company shall be entitled to be reimbursed by the
Executive for such amount previously paid to such Executive if it is finally
judicially determined that such Executive’s claims under this Agreement are
frivolous.

 

4.9            Waiver of DC Plan Participation. The undersigned executive
affirmatively and irrevocably waives all future participation in the Defined
Contribution Plan (as the same may be amended, supplemented, restated or
replaced from time to time, and including any successor plan(s) thereto),
including without limitation participation during all of fiscal 2016. Executive
expressly acknowledges and agrees that his execution of this Agreement
constitutes good and valuable consideration for waiving participation under the
Defined Contribution Plan as set forth above, and that his receipt of this
Agreement is expressly conditioned upon such waiver.

 

[Signature Page Immediately Follows.]

 



 4

 

 

IN WITNESS WHEREOF, this Agreement has been executed this 9th day of November,
2016.

  



  TOMPKINS FINANCIAL CORPORATION

 

ATTEST:   By:                     Name:                 Title:          
ATTEST:                (Executive)                 Name:   



 

 





 5

 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT 

Form of Benefit and Beneficiary Designation Form

 

As an Executive participating in a Supplemental Executive Retirement Agreement
with Tompkins Financial Corporation, I hereby elect the following form of
benefit payment for retirement benefits due pursuant to this Agreement. (Please
initial your selection.)

  

_____Single Life Annuity (100% benefit payable for my lifetime).

 

_____50% Joint & Survivor Benefit (Actuarially reduced benefit, payable for the
lifetime of the Executive and a benefit equal to 50% of that benefit to a
Surviving Spouse for her lifetime).

 

_____75% Joint & Survivor Benefit (Actuarially reduced benefit, payable for the
lifetime of the Executive and a benefit equal to 75% of that benefit to a
Surviving Spouse for her lifetime).

 

_____100% Joint & Survivor Benefit (Actuarially reduced benefit, payable for the
lifetime of the Executive and a benefit equal to 100% of that benefit to a
Surviving Spouse for her lifetime).

 

_____Single Life Annuity with the first five years of payment guaranteed.

 

_____Lump Sum.

 

As an Executive participating in a Supplemental Executive Retirement Agreement
with Tompkins Financial Corporation, I hereby designate the following
beneficiary to receive my death benefits due under the Agreement. [If you have
elected any of the Joint & Survivor Benefits above, the below-named beneficiary
may only be your spouse.] I understand that my spouse must sign this form if I
choose the Single Life Annuity, Single Life Annuity with the first five years of
payment guaranteed or Lump Sum. If I have elected Single Life Annuity with the
first five years of payment guaranteed or Lump Sum, then in the event that the
following beneficiary predeceases me, I hereby designate the person(s) listed as
my contingent beneficiary(ies) under the Company’s Investment & Stock Ownership
Plan to receive my death benefits due under the Agreement.

 

Beneficiary Name:
_________________________________________________________________________________

 

Relationship to Executive:
___________________________________________________________________________

 

Social Security Number:
_____________________________________________________________________________

 

Date of Birth:
_____________________________________________________________________________________

 

Home Address:
___________________________________________________________________________________

 

Executive’s Signature:
______________________________________________________________________________

 

Witness’
Signature:________________________________________________________________________________

 

Spouse’s Signature (if waiving right to
benefits):__________________________________________________________

 



Date:
___________________________________________________________________________________________

 

Witness’
Signature:________________________________________________________________________________

 



 6



